DETAILED ACTION
History

The examiner issued a Restriction Election Requirement on 11/27/2020 based on claims 1-25 filled on 10/04/2018. In response to the Restriction Requirement filed on 01/15/2021 Applicant elected Claims 5-12 and 17-25. Examiner issued a Non-Final office action on 02/24/2021. On the Telephone interview conducted on 03/22/2020, Applicant’s Representative stated that the Restriction Requirement against Claims 1-25 issued on 01/15/2021 should be withdrawn because these claims, 1-25, were withdrawn by the preliminary amendment submitted on 10/04/2018 and replaced by new version of claims, Claims 26-39.  Examiner acknowledged that it was unintentional mistake and withdrawn all prior Office Actions.  A new Office Action, Non-Final Office Action, set forth below:-
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 26-29, drawn to control charging battery with constant current and constant voltage mode, classified in H02J7/0048. 
II. Claims 30-45, drawn to charging and discharging control based on battery remaining charge capacity and use period, classified in H02J7/0071.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, invention I is directed to battery charging control means with two mode charging, constant charging and constant voltage, 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
This application contains claims directed to the following patentably distinct species. 
I. The embodiment illustrated in figures 1 -3 describing battery charging control with constant current and constant voltage mode, and
         II. The embodiment illustrated in figures 4-6b describing is directed to battery charging control means based on battery state of charge and use period.  
The species are independent or distinct because embodiment I is directed to constant current and constant voltage charging modes. Invention II is directed to charging control based on charging status. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Rayan Swank on 04/02/2021 a provisional election was made without traverse to prosecute the invention of group II, claims 30-45.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 26-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33-34, 36, 41 and 43 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "certain” in claims 33-34, 36, 41 and 43 is a relative term which renders the claim indefinite.  The term "certain" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-35 and 38-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Kawai (US 2003/0076074).
                 As to claims 30 and 38, Kawai discloses in figure 7, a battery charge and discharge control device, comprising: 
            a voltage senor for measuring the voltage of a battery [noted that the controller has means of acquiring battery voltage from a measuring section’ see ¶0072] ; and  a control unit [controller for detecting voltage differences; figure 8, controller (318); ¶0050  ] which controls charge and discharge of the battery to ensure that the measured voltage of the battery is within a use range of the voltage corresponding to the use period of the battery [as shown in figure 7; for different charging cycles  with different  upper limit and lower limit voltages  disclosed], wherein the control unit controls the charge and discharge of the battery by setting the use range of the voltage to be within the use range of a first voltage during the initial-use period [noted that the first setting is charging cycle between 0-499; and the upper limit is 4.00V and the lower limit is 3.00V] , and setting the use range of the voltage to be within the use range of a second voltage  [during the second cycle, 500-999, the voltage is set between  4.05V and 2.90V] during an intermediate-use period; the use range of the voltage corresponds to a voltage difference between an end-of-charge voltage and an end-of-discharge voltage; and the use range of the second voltage is greater than the use range of the first voltage [noted that he second use range(V=1.15v) is  greater than the first use range].
As to claims 31 and 39, Kawai discloses, in figures 1-11, wherein: the control unit charges and discharges the battery by setting the use range of the voltage to be within a use range of a third voltage during a late-use period; and the use range of the third voltage is greater than the use range of the second voltage [see Kawai’s figure 7; the battery is charged and discharge with different upper limit and lower limit values; see also ¶0024].
         As to claims 32, Kawai discloses in figure 4, wherein the use range of the third voltage is greater than the use range of the first voltage [see figure 4; the third voltage ranges 1.31 which is greater than the second voltage range 1.15; ¶0024 ].
         As to claims 33 and 40 Kawai discloses in figure 4, wherein the intermediate-use period starts when the number of charge and discharge cycles of the battery exceeds a certain number of charge and discharge cycles [see the charging cycles in figure 7 and ¶0024]
       As to claims 34 and 41, Kawai discloses in figure 1, wherein the late- use period starts when a measured maximum capacity of the battery becomes a certain ratio of a first maximum capacity of the battery [noted that Kawai discloses different rates of battery capacity for controlling charging and discharging the battery].
           As to claims 35 and 42, Kawai discloses in figures 1-7, wherein the control unit sequentially increases the end-of-charge voltage and sequentially reduces the end-of-discharge voltage during the intermediate-use period [see figure 7 and ¶0024].
Claims 37 and  44-45 are rejected under 35 U.S.C. 103 as being unpatentable over  Kawai in view of Kawahara et al. (US 2007/0145954), hereinafter Kawahara. .
                     As to claim 37, Kawai discloses all of the claim limitations except,  wherein: the use range of the first voltage and the use range of the second voltage are use ranges of the battery voltage when the temperature corresponds to a reference temperature range; and the control unit 
            Kawahara discloses in figure 1, wherein: the use range of the first voltage and the use range of the second voltage are use ranges of the battery voltage when the temperature corresponds to a reference temperature range; and the control unit increases at least one of the ranges of the first and second voltages used when the temperature is lower than the reference temperature range, and reduces at least one of the ranges of the first and second voltages used when the temperature is higher than the reference temperature range.[ Noted  that Kawahara discloses using battery temperature parameters to control the charging and discharging of the battery. Based on battery temperature the charging and discharging of battery is controlled and the limited threshold is adjusted. Thus, Kawahara discloses using battery temperature to control battery charge and discharge limit, see Abstract and ¶0017 and ¶0071]. 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Kawai’s apparatus and add means of measuring battery temperature to control charging and discharging of the battery as taught by Kawahara in order to enables the charge and discharge control to be performed while preventing overcharge and overdischarge of the battery. 
            As to claim 44, Kawai discloses all of the claim inventions except,  wherein the use range of the first voltage and the use range of the second voltage are use ranges of the battery voltage when the temperature corresponds to a reference temperature range, and the method further comprises: increasing at least one of the ranges of the first and second voltages used when the temperature is lower than the reference temperature range; and reducing at least one of 
               Kawahara discloses in figure 1, wherein the use range of the first voltage and the use range of the second voltage are use ranges of the battery voltage when the temperature corresponds to a reference temperature range [see ¶006, ¶0017], and the method further comprises: increasing at least one of the ranges of the first and second voltages used when the temperature is lower than the reference temperature range; and reducing at least one of the ranges of the first and second voltages used when the temperature is higher than the reference temperature range [ Noted  that Kawahara discloses using battery temperature parameters to control the charging and discharging of the battery. Based on battery temperature the charging and discharging of battery is controlled and the limited threshold is adjusted. Thus, Kawahara discloses using battery temperature to control battery charge and discharge limit, see Abstract and ¶0017 and ¶0071]. 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Kawai’s apparatus and add means of measuring battery temperature to control charging and discharging of the battery as taught by Kawahara in order to enables the charge and discharge control to be performed while preventing overcharge and overdischarge of the battery. 
	As to claim 45, Kawai and  Kawahara disclose,  wherein, when the temperature is higher than the reference temperature range, the end-of-discharge voltage during the intermediate-use period is lower than the end-of- discharge voltage during the initial-use period [see Kawahar’s ¶0017]. 
Allowable Subject Matter
Claims 36 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 36: primarily, the prior art of record does not disclose or suggest in the claimed combination: when a first full-charge voltage of the battery is FCV, a negative electrode threshold potential is NECV, a deterioration condition is AC, a capacity reduction rate is CRR, a reference end-of-charge voltage is REOC, a first reference end-of- discharge voltage is REOD1, and a second end-of-discharge voltage is REOD2, the end-of-charge voltage (EOC) is determined according to the equation the end-of-discharge voltage (EOD) is determined according to the equation the negative electrode threshold potential is a potential value of a negative electrode where a negative electrode active material contained in the battery causes a phase change; the deterioration condition is a percentage value corresponding to a certain discharge capacity that is reduced relative to an initial discharge capacity of the battery; the capacity reduction rate is a percentage value corresponding to a difference between the initial discharge capacity and a present discharge capacity of the battery; the reference end-of-charge voltage and the first reference end-of-discharge voltage correspond to the use range of the first voltage; and the second reference end-of-discharge voltage is lower than the first end-of- discharge voltage.
For claim 43: primarily, the prior art of record does not disclose or suggest in the claimed combination: wherein, when a first full-charge voltage of the battery is FCV, a negative electrode threshold potential is NECV, a deterioration condition is AC, a capacity reduction rate is CRR, a reference end-of-charge voltage is REOC, a first reference end-of- discharge voltage is REOD1, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMUEL BERHANU/Primary Examiner, Art Unit 2859